                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

MARKESHA JONES,                                     )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )       Civil No. 3:19–0383
                                                    )       Judge Trauger
FIRST PREMIER BANK,                                 )
                                                    )
       Defendant.                                   )




                                           ORDER

       The court has been notified that this case has settled. It is hereby ORDERED that a

stipulation of dismissal or other settlement document shall be filed by August 28, 2019.

       It is so ORDERED.

       ENTER this 16th day of August 2019.




                                                    ________________________________
                                                          ALETA A. TRAUGER
                                                            U.S. District Judge




     Case 3:19-cv-00383 Document 21 Filed 08/16/19 Page 1 of 1 PageID #: 74
